Title: To Thomas Jefferson from Theodore Foster, 23 March 1801
From: Foster, Theodore
To: Jefferson, Thomas



Dear Sir,
New York March 23d. 1801—

When I last had the Honor to be in Company with you, I took the Liberty to mention that I was personally acquainted with John M: Forbes Esqr. of this City, who was lately nominated, by President Adams, and with the Concurrence of the Senate was appointed Commercial Agent, for the United States at Havre, in France. I then proposed to write to your Excellency, on his case, upon my Arrival, in this City, where his Brother and Partner in Trade Mr. R. B. Forbes resides, to which you was pleased to consent.—
John M. Forbes Esq before named was born at Boston, in Massachusetts, and had a liberal Education at Harvard College at Cambridge in that State.—He graduated there about the Year 1787, after which he pursued the Study of the Law—was regularly admitted to  the Bar, and was sometime in Practice in New England.—But his Brother of this City, being largely concerned in Commerce, particularly with France, and wanting a Partner to assist him in Business, they formed a Commercial Connexion, under the Form of John & Bennet Forbes when the former went to reside in France to transact the Concerns of the Company there.—He was there when the Controversy commenced between that Country and the United States, and was one of the Committee of the Citizens of the United States then in France, who presented an Address to Mr. Munroe Decr. 6th: 1796 published by him, near the Close of the Volume, respecting his Embassy to France. In Consequence of the Troubles between the Two Nations Mr. Forbes returnd to this, his Native Country.—But as Commercial Intercourse is again opened he proposes to return to France, and it will very acceptable to him to be continued, in his before mentioned Appointment.—
I have Reason to think that Mr. Forbes is much esteemed in France:—and that he possesses genuine, republican Principles, in Politicks.—And as he speaks the French Language,—Sustains an excellent Character,—possesses a well informed, comprehensive Understanding, with an engaging Deportment, and agreeable Manners, at a Period of Life, when his Judgment, ripened by Experience, will not be likely to be led astray, I am induced to beleive that Mr. Forbes’s Appointment, as Commercial Agent will give Satisfaction to all who know him, and that but few native Americans can be found to go to reside, in France, more capable, or more disposed honorably to discharge the Duties attachd to the Office.—
Mr. Forbes would prefer an Appointment to reside at Bourdeaux where he is well acquainted, to one at Havre.—But will be obliged by one to either Place, and in either will be disposed to render the American Government all the Services in his Power.—
I have the Honor to be, with great Esteem and Respect, your Excellencys most Obedient Servant

Theodore Foster

